      Case 1:20-cv-03500-KBJ Document 20 Filed 02/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

______________________________________
                                      )
NATIONAL SECURITY ARCHIVE, et al., )
                                      )
      Plaintiffs,                     )
                                      )
      v.                              )               Civil Action No. 20-3500-KBJ
                                      )
DONALD J. TRUMP, et al.,              )
                                      )
      Defendants.                     )
______________________________________)

                       NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure Plaintiffs

in the above-captioned action hereby file this notice of voluntary dismissal of this action

without prejudice.

Dated: February 11, 2021                              Respectfully submitted,

                                                      /s/ Anne L. Weismann
                                                      Anne L. Weismann
                                                      (D.C. Bar No. 298190)
                                                      6117 Durbin Road
                                                      Bethesda, MD 20817
                                                      301-717-6610
                                                      weismann.anne@gmail.com

                                                      /s/ Nikhel S. Sus
                                                      Nikhel S. Sus
                                                      (D.C. Bar No. 1017937)
                                                      CITIZENS FOR RESPONSIBILITY AND
                                                      ETHICS IN WASHINGTON
                                                      1101 K St. N.W., Suite 201
                                                      Washington, DC 20005
                                                      Telephone: (202) 408-5565
                                                      Fax: (202) 588-5020
                                                      nsus@citizensforethics.org

                                                      Counsel for Plaintiffs
